Case 3:15-cv-07658-MAS-LHG Document 551-4 Filed 05/06/20 Page 1 of 2 PagelD: 16113

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

In re VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES
LITIGATION

This Document Relates TO:
Case No. 3:15-cv-07658-MAS-LHG

 

 

Master No. 3:15-cv-07658-
MAS-LHG

CLASS ACTION

Judge Michael A. Shipp

Magistrate Judge Lois H.
Goodman

Special Master Hon. Dennis M.
Cavanaugh, U.S.D.J. (Ret.)

CERTIFICATE OF
SERVICE

I hereby certify that on May 6, 2020, service of the application for pro hac

vice admission of Robert Clore and Supporting documents was accomplished

pursuant to the court’s electronic filing procedures by filing these documents

through the ECF system

 
Case 3:15-cv-07658-MAS-LHG Document 551-4 Filed 05/06/20 Page 2 of 2 PagelD: 16114

DATED: May 6, 2020

/s/ Jerome J. Froelich, Jr.
Jerome J. Froelich, Jr.

Admitted, District of New Jersey
McKenney & Froelich

One Midtown Plaza, Suite 910
1360 Peachtree Street

Atlanta, Georgia 30309-2920
(404) 881-1111

Counsel for Cathy Lochridge

 
